Citation Nr: 1442320	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-49 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased ratings for a left knee disability, assigned two 10 percent rating prior to July 23, 2010, and one 30 percent rating (based on total knee replacement) from September 1, 2011.

2.  Entitlement to an increased rating for chondromalacia of the right patella, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a low back disability, rated as 20 percent disabling prior to January 8, 2010, and from March 1, 2010, to April 3, 2011, and as 40 percent disabling from April 4, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected left knee disability, right knee disability, and/or low back disability.  




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1986.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a 10 percent rating for chondromalacia of the left patella, a 10 percent rating for arthritis of the left knee, a 10 percent rating for low back disability, and a 10 percent rating for chondromalacia of the right patella.  Jurisdiction over the case was ultimately transferred to the RO in Winston-Salem, North Carolina.

During the pendency of the appeal, the Veteran underwent a total left knee replacement on July 23, 2010, and low back surgery on January 8, 2010.  As discussed in the body of this remand, below, the Veteran underwent revision of her left total knee replacement in April 2014, and ratings based on this new surgery have yet to be addressed by the RO.  The most recent Supplemental Statement of the Case addressing the left knee was issued in August 2013.

In a January 2010 Decision Review Officer decision, the rating for her left knee disability was increased to 100 percent rating from July 23, 2010, through August 2011.  A single, 30 percent rating was assigned from September 1, 2011.  The rating for her low back disability was increased to 20 percent during the period of the claim prior to January 8, 2010, 100 percent disabling from January 8, 2010, through February 2010, and 20 percent disabling from March 1, 2010.  In a May 2012 Decision Review Officer decision, the rating for the low back disability was increased to 40 percent, effective April 4, 2011.

These actions did not satisfy the Veteran's appeal.


The Board notes that the November 2010 Decision Review Officer and a May 2011 rating decision assigned separate ratings for urinary incontinence, radiculopathy of the lower extremities, and instability of the right knee.  These separately rated disabilities have not been addressed in a Statement of the Case or Supplemental Statement of the Case, and it does not appear that the Veteran is seeking appellate review with respect to these ratings.  Therefore, the Board has concluded that those ratings are not currently at issue in this appeal.

The Board notes that in September 2012, the Veteran withdrew her request for a Board hearing.  The Board remanded the appealed claims in May 2013 for additional development.  

In an April 2014 statement, the Veteran raised the issue of entitlement to a total disability rating based on unemployability (TDIU) due to the disabilities at issue in this appeal.  Because the TDIU claim is based on the disabilities at issue in this appeal, the Board also has jurisdiction over the TDIU issue.  See VAOGCPREC 6-96.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

The Veteran was afforded a VA examination in July 2013 addressing her claimed low back and knee disabilities.  However, while the examiner recorded ranges of motion including motion following three repetitions to represent repetitive movement, the examiner reported finding no objective evidence of painful motion in any of the motions of the back or the knees.  This is puzzling, as the examiner also noted that, with respect to the low back, the Veteran's nerve roots were involved, she had moderate radiculopathy involving both lower extremities, she could not perform tasks requiring frequent and repetitive bending, and she could not sit for more than 30 minutes at a time.  With respect to the knees, the examiner identified significant limitation of motion as well as significant limitations in standing and walking.  It would appear based on past medical history, the Veteran's statements, and findings by the examiner himself that such limitations of the low back are associated with localized and radiating pain, and that such limitations of the knees are associated with knee pain.  The examiner thus appears to have misunderstood what is meant in the examination instructions by "objective evidence of pain."  

Pain is not of itself an objectively observable phenomenon upon examination, since it is dependent upon some reaction to pain by the patient.  However, pain reactions may be objectively observed, and such reactions are the objective evidence of pain that are to be looked for, whether they are involuntary muscle spasms, grimacing, guarding, protestations, or outcries.  The Board finds the examiner's failure to identify any objective evidence of pain in the present context of significant disabilities with documented pain profiles, most likely reflects the examiner's misunderstanding of the examination instructions and thus his failure to provide an accurate description of the Veteran's pain on motion.    

Additionally, the Veteran reported in a September 2013 statement that the examiner informed her at the examination that he did not have records to review for the examination.  Thus, while the examiner checked a box on the examination report indicating that the claims file was reviewed, the accuracy of this box checking may be questioned.  The examiner's notation of only a few details of the Veteran's history, such as two recent surgeries and the date of diagnosis of arthritis, support this possibility.  Upon remand examination, a more detailed review of the Veteran's medical history is in order, particularly given the surgeries performed for the claimed disabilities over the claim period and the staged ratings the subject of appeal.  

Also in her September 2013 statement, the Veteran reported that the examiner in July 2013 had not examined her knees because her left knee had been swollen and the examiner did not wish to move it.  A failure to examine at least the left knee is also not reflected in the examination report.  

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of the disabilities at issue.

In recent submissions the Veteran reported receiving treatment at the Portsmouth Naval Hospital during the period from November 2013 to the present, including surgical revision of her left total knee replacement in April 2014 due to ongoing pain and swelling in the knee with resulting reported dysfunction for the prior four years.  These records are at minimum relevant to the left knee disability claim, and are likely relevant to all of the disabilities at issue.  While submitted Portsmouth Naval Hospital records were associated with the VBMS electronic file in April and June of 2014, these may not reflect all treatment records from November 2013.  Thus, the Portsmouth Naval Hospital records, to the extent not already received, must also be obtained.  

Moreover, further development is required with respect to the raised TDIU issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for a TDIU.  In addition, she should be provided and requested to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA, service facility, and private records.  This should include obtaining outstanding records from the Portsmouth Naval Hospital from November 2013 to the present.  

3.  Then, afford the Veteran an examination by an examiner or examiners with sufficient expertise to determine the nature and severity of the Veteran's service-connected low back disability and bilateral knee disability, the impact of those disabilities on her employability, and the impact of all of her service-connected disabilities on her employability.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims files must be made available to and reviewed by the examiner(s).  

The RO or the AMC should ensure that the examiner provides all information required to rate the Veteran's low back and bilateral knee disabilities.

The rationale for all opinions expressed must also be provided.

4.  Undertake any other indicated development.  

5.  Then, readjudicate the issues on appeal, including entitlement to a TDIU based on disabilities at issue in this appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case.

6.  If the foregoing does not result in the grant of a TDIU, the RO or the AMC should adjudicate the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities and inform the Veteran of her appellate rights with respect to the decision.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



